PER CURIAM.
Billy Land, a Virginia prisoner, appeals the district court’s order denying his self-styled “motion for hearing.” We have reviewed the record and the district court’s opinion and find no reversible error. Land claims the district court must conduct a hearing to determine the constitutionality of a refundable ten dollar administrative fee imposed upon inmates who file internal grievances against prison officials. We have already rejected Land’s claim in a prior opinion. See Land v. Beck, No. 01-7386, 2001 WL 1661466, 22 Fed.Appx. 327 (4th Cir. Dec. 28, 2001). Therefore, Land’s claim is barred under principles of res judicata. Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the *960facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.